Citation Nr: 1119274	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  98-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for agoraphobia.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active military service from August 1965 to August 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a May 2006 decision, the Board, in part, denied a claim for service connection for agoraphobia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2008 Order, the Court granted the Joint Motion (filed by representatives of both parties), vacating that portion of the May 2006 Board decision that denied service connection for agoraphobia and remanded the matter to the Board for compliance with the instructions in the Joint Motion.

In a June 2009 decision, the Board remanded the issue for additional development.  The development has been accomplished and the matter returned to the Board.


FINDING OF FACT

The Veteran has agoraphobia which has been related to service by competent medical evidence.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for agoraphobia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

In view of the complete grant of the benefits requested as to this issue, there is no need for additional notice or development.

Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that his psychiatric disability was incurred in service and that service connection is, therefore, warranted. 

The Veteran's service treatment records are negative for complaints, treatments or reports of agoraphobia or other psychiatric disabilities.  

However, the Veteran contends that his agoraphobia was a result of when he suffered from pneumonia while in the service.  Service treatment records demonstrate that in May 1968 he was hospitalized for 12 days for treatment of bronchopneumonia.

A December 1987 private medical statement indicates treatment for various ailments since 1970, with a notable treatment in January 1978 for the Veteran being anxious and tense.  He reportedly then began seeking psychiatric help. 

A January 1998 psychiatric evaluation notes a history of 20 years of fear of traveling.

In a May 2006 letter, a private physician noted that the Veteran was permanently disabled and had been diagnosed with coronary atherosclerosis, coronary artery disease, diabetes, asthma and hypertension.  The physician noted that the Veteran had been dealing with the near fatal effects of pneumonia since 1966.  He has also suffered from agoraphobia since his release from active service in 1968.

The Veteran underwent a VA examination in December 2009.  The Veteran reported that he experienced panic attacks since his time in the military.  He reported being in service near Czechoslovakia when he was confronted with Russian soldiers near the border.  He became "petrified and very shook up" and developed pneumonia and was hospitalized after this.  At the time, he recalled having chest pains, being very anxious and fearful and feeling sweaty and faint.  The doctors thought that these symptoms were a heart problem in conjunction with his pneumonia.  The examiner noted that these symptoms are the symptoms of panic disorder.  He had other incidents in service where he had similar symptoms.  He had periods of anxiety, sweats and chest pains.  The examiner noted that the Veteran's treating doctors all viewed these conditions as a cardiology problem.  

The examiner noted that the Veteran's claim file was consistent with his reported history of agoraphobia and panic disorder and that it was not unusual for many people who presented with the symptoms of panic attack to be initially diagnosed with other medical problems as opposed to panic disorder.  Therefore, he opined that it was more likely than not that the Veteran's panic disorder began in the military.  The examiner noted that his agoraphobia and panic disorder, he was unable to be reliable or routinely productive.  These symptoms would also make him unable to maintain effective work relationships.  As a result, his serious problems with panic disorder and agoraphobia make him unemployable.  The diagnosis was panic disorder with agoraphobia and depressive disorder secondary to agoraphobia.  The examiner concluded that the Veteran's panic disorder with agoraphobia was severe enough to make him unemployable, solely due to panic disorder with agoraphobia.

In a September 2010 addendum, the VA examiner opined that the Veteran's current psychiatric disorders, panic disorder with agoraphobia and depressive disorder, were more likely than not related to his military service.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for agoraphobia is warranted. 

As noted above, there were no complaints or treatment specifically for psychiatric issues during service.  However, the Veteran claimed that his agoraphobia developed from the time he contracted pneumonia in service which is documented in the service treatment records.  Additionally, the December 2009 VA examiner indicated that while the doctors at the time treated the Veteran for a heart condition, the Veteran was actually experiencing panic attacks as these symptoms were the symptoms of panic disorder.  Therefore, the element of an in-service injury is satisfied.

Moreover, the December 2009 VA examiner has opined that the Veteran's agoraphobia disability is as likely as not medically related to service.  The examiner also gave a detailed rationale for this opinion.  Significantly, the VA examiner's opinion is not contradicted by any other medical evidence or opinion.  

Therefore, the December 2009 VA examiner provides a competent medical opinion as to the relationship between the Veteran's current agoraphobia disability and service.  The Veteran has also reported a continuity of symptomatology. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the service connection for agoraphobia is warranted. 


ORDER

Entitlement to service connection for agoraphobia is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


